UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7756


AARON FRENCH,

                Plaintiff - Appellant,

          v.

WARDEN; JOHN ROWLEY; J. LOIBEL; DAN WATSON, Lieutenant;
WARNER, Lieutenant; WHETSTONE, Officer; SPIKER, Officer;
RYAN, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-02299-CCB)


Submitted:   August 3, 2011                 Decided:   August 12, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Aaron French, Appellant Pro Se. Nichole Cherie Gatewood, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aaron     Little      French,         a        Maryland      state      prisoner,

brought a civil complaint under 42 U.S.C. § 1983 (2006) against

prison staff.      The district court dismissed the action, finding

that   French     failed    to   exhaust         his       administrative          remedies.

French   appeals    the     district      court’s          orders       granting     summary

judgment and denying his motion for reconsideration.                                 We have

reviewed the record and find no reversible error.

           A      prisoner        must          properly         exhaust           available

administrative      remedies        prior       to    filing        a    §    1983    action

concerning     prison    conditions.            42    U.S.C.     §      1997e(a)     (2006);

Woodford     v.   Ngo,     548   U.S.    81,         90    (2006)       (explaining       that

exhaustion     requires     using    every       step       available        and   complying

with relevant procedural requirements).                      French contended in the

district court that he could not complete the administrative

review   process    because      prison         staff      did   not     respond     to    his

grievances.       Maryland Division of Correction Directive 185-002

(“DCD 185-002”) provides, however, that a prisoner should treat

a failure to respond within thirty days as a denial and file an

appeal to the next level.             Assuming, as French contended, that

he received no response to his grievances, under DCD 185-002,

and based on the dates of his initial grievance and the filing

of the complaint in this action, he could not have completed the

grievance process before he filed suit in the district court.

                                            2
Thus, the district court properly concluded that French failed

to exhaust his administrative remedies.

            Accordingly,        we   affirm     the   district    court’s    order

granting summary judgment but modify the dismissal to be without

prejudice     to    French’s     right    to    refile   once     exhaustion   is

complete.      We also conclude that the district court did not

abuse   its        discretion        by   denying      French’s     motion     for

reconsideration.       See Robinson v. Wix Filtration Corp. LLC, 599

F.3d 403, 407 (4th Cir. 2010) (providing standard for review of

Fed. R. Civ. P. 59(e) motion).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED AS MODIFIED




                                          3